Citation Nr: 0901897	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran had active service from September 1978 to 
December 1981 and from February 1997 to October 1997.  
Additionally, available records indicate that the veteran was 
a member of the Army National Guard from March 1982 to June 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  A low back disability is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the veteran's claim, a letter 
dated in August 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's treatment medical records and VA 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was afforded a VA examination in connection with his claim.  
See 38 C.F.R. § 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back condition, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2001).

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the veteran contends he injured his back in 
service while doing heavy lifting, carrying ammunition, and 
performing training exercises.  He contends that his current 
low back condition is a result of his inservice back injury.

Turning to the merits of the veteran's claim, the Board finds 
that veteran has met the first element required to be 
demonstrated to establish service connection as the record 
includes a diagnosis of lumbar disc disease.  See Pond, 12 
Vet. App. at 346 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury); 
see also June 2006 VA examination; VA outpatient records.  
The veteran has also met element (2) of the Pond analysis 
because service medical records indicate the veteran was 
treated for a period of time for a low back strain in 1981 
following a field exercise.  Notably, additional service 
treatment records include a July 1993 periodic physical 
examination which was negative for a back disability; on the 
accompanying reported of medical history, the veteran denied 
a history of recurrent back pain.  On a January 1986 periodic 
examination, the examiner noted back spasms of unknown 
etiology; at that time, the veteran gave a positive history 
of recurrent back pain.  In an October 1995 service record, 
the veteran complained of left-sided low back pain radiating 
to his left leg secondary to an injury lifting a heavy object 
at work two days earlier; he reported no injury on that day.  
The assessment was low back pain with sciatica.  In July 
1996, the veteran complained of pain on lifting equipment 
from vehicles.  He reported no prior major back injury and no 
paresthesias.  The assessment was low back strain.  On a 
September 1997 redeployment report of medical history, the 
veteran denied a history of recurrent back pain.  Pond, 12 
Vet. App. at 346; see service medical records from 1981 to 
1996.  However, element (3) of Pond is not met because there 
is no credible nexus between the inservice injury and the 
veteran's current disability.  See Pond, 12 Vet. App. at 346.

The more probative evidence of record demonstrates that the 
veteran's current low back condition is not causally or 
etiologically related to active service.  Pond, 12 Vet. App. 
at 346.  The Board notes that in June 2006, the veteran was 
afforded a VA examination.  The veteran reported chronic low 
back pain since service and the examiner diagnosed lumbar 
disc disease.  The examiner opined that the veteran's current 
low back condition is less likely than not caused by or a 
result of military service.  The examiner noted that the 
veteran had a large 10 year gap in time of no reported health 
problems to include back pain in his military records which 
indicated a high level of functioning to fulfill his military 
duties.  The examiner noted that the veteran had no record of 
physical profiles in service and was not "medically 
boarded" from the military.  The examiner based his opinion 
on the fact that military records revealed an original lumbar 
strain in 1981.  However, the veteran reported in 1986 that 
he had no back pain and on another later questionnaire of 
that year, he reported recurrent back pain.  Then, in 1993, 
the veteran reported good health with no back problems.  In 
1996, the veteran had a back strain evaluation and in a 1997 
post-deployment health assessment he reported no back 
problems.  VA treatment records showed treatment for chronic 
low back pain complaints starting in 2004 and there were no 
records of treatment for back pain from 1997 to 2004.  The 
Board notes that his negative opinion is the only medical 
opinion of record expressing any opinion regarding the 
purported relationship between the veteran's current back 
disability and his military service.  However, as set forth 
herein, that opinion is a negative opinion.

Further, the Board observes that there is in this case a 
years-long evidentiary gap between active service and the 
earliest complaints of low back pain.  The Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
complaints or symptoms of chronic low back pain is itself 
evidence which tends to show that lumbar disc disease did not 
have its onset in service or for many years thereafter.  

In this regard, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Although the veteran contends that he has had continuous low 
back problems ever since service, there is no competent 
medical evidence of any treatment, complaints or diagnosis of 
lumbar disc disease until approximately seven years after 
service.  See VA outpatient records.  Furthermore, the Board 
notes that in a 1997 report of medical history, the veteran 
specifically denied any back problems and stated that he was 
in good health.  This evidence suggests that the veteran's 
inservice back problems had been resolved by the time of 
discharge and are unrelated to his current lumbar disc 
disease.

As noted, the record on appeal also includes statements from 
the veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan, supra.  In adjudicating his claims, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed low 
back disability and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau, supra.  While the Board acknowledges that the 
veteran is competent to provide evidence of his own 
experiences, the fact that he did not complain of chronic low 
back pain for years after separation from service weighs 
heavily against the claim he now makes that he has had 
problems ever since service.  As such, the probative evidence 
is against the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Furthermore, no competent evidence of record causally relates 
a low back disorder to active service.  Specifically, no 
medical examiner or treating physician has established or 
suggested a medical nexus between the veteran's diagnosis of 
lumbar disc disease and service.

The Board also acknowledges the veteran's statements 
asserting a relationship between his currently-diagnosed low 
back disability and service.  As stated above, while he is 
competent to report symptoms, he is not competent to offer 
opinions on medical diagnosis or causation.  Layno v. Brown, 
6 Vet. App. at 470; see Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  While 
the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Without any competent evidence linking the veteran's claim 
for service connection for a low back disability to service, 
the appeal must be denied.

The Board affords great probative weight to the June 2006 VA 
examination because it was based on a review of the veteran's 
claims file including service medical records.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).  Therefore, no nexus 
has been established by credible medical evidence between the 
veteran's in-service injury and his current lumbar disc 
disease; thus service connection is not warranted.  The Board 
finds that the veteran's lay statements are outweighed by 
post-service treatment records (indicating a chronic disorder 
that began years after service) and the VA medical opinion 
cited above.  The Board again finds it to be particularly 
significant the veteran first filed a claim for service 
connection for a low back condition many years after 
discharge from service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

In conclusion, although the veteran does have lumbar disc 
disease, credible evidence does not establish that the 
disability was incurred or aggravated in service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran's lumbar disc disease is 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.



ORDER

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


